Exhibit 10.1

 



COMPENSATION AGREEMENT

 

This Compensation Arrangement (this “Agreement”) is made and entered into as of
this 2nd day of August, 2018, by and between Precision Optics Corporation, Inc.,
a Massachusetts corporation (together with its successors and assigns, the
“Company”), and Joseph N. Forkey (the “Executive”).

 

WHEREAS, the Company is currently employing the Executive as the Company’s
President and Chief Executive Officer;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interest of the Company and its stockholders for the Executive
to continue in such position and to compensate Executive appropriately pursuant
to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which
mutually is acknowledged, the Company and the Executive (each individually, a
“Party”, and together, the “Parties”) agree as follows:

 

1.        COMPENSATION.

 

(a)Base Salary. Beginning July 1, 2018, the Company shall pay to the Executive a
base salary of not less than $200,000 per year in accordance with the Company’s
regular payroll practices in effect from time to time, but no less frequently
than monthly. The Executive may receive raises at the discretion of the Board of
Directors. The Executive may also receive a bonus at the discretion of the Board
of Directors.

 

(b)Option Grant. As soon as practical after the execution of this Agreement the
Executive will be granted an equity award consisting of 350,000 stock options,
taken from the Company’s 2011 Equity Incentive Plan, to purchase 350,000 shares
of Company common stock (the “Options”). The exercise price for such Options
shall be the closing stock price of the Company’s common stock on the date of
grant, or $0.73 per share, whichever is higher. The Options shall vest and be
exercisable and non-forfeitable as follows: (i) one–half of the Options shall
vest if the Company achieves revenues of $1.5 million or higher for two
consecutive fiscal quarters; and (ii) one-half of the Options shall vest if the
Company’s common stock is trading at $1.00 or higher for fifteen consecutive
trading days. For vesting criterion (i), revenues will be those reported on the
Company’s 10Q and 10K financial statements, and vesting will occur on the filing
date of the first 10Q or 10K for which the criterion is satisfied. If the
Company undergoes a Change in Control Transaction, any remaining unvested
Options shall vest immediately prior to the Change in Control. The life of the
options will be ten years from the date of the grant. The exercise price and
number of shares issuable under the Options shall be adjusted to reflect stock
splits and similar transactions.

 

(c)Deferred Equity Compensation. With a retroactive start date of January 1,
2017, Executive shall earn 50,000 shares of the Company’s common stock per
fiscal quarter, until the quarter ending June 30, 2018. Executive must be
employed at the Company on the last day of each quarter in order to earn such
stock. Stock earned by Executive will be issued to Executive from the Company’s
2011 Equity Incentive Plan in three installments of 100,000 shares each. The
first issuance will occur on the date this Agreement is signed; the second will
occur on January 1, 2019; the third will occur on January 1, 2020. For purposes
of clarity, the Executive remains entitled to receive any shares previously
earned, even if Executive is not employed at the Company at the time of
issuance. However, the Executive will not be eligible to receive earned stock
before the scheduled issuance dates defined above, except in the event that the
Company is sold. In the event that the Company is sold, all outstanding stock
earned by Executive prior to the sale of the Company, but not yet issued, will
be issued to Executive immediately prior to the close of the sale of the
Company. Company shall pay and bear sole responsibility for the employer’s
portion of payroll taxes when the shares are issued.

 

 

 

 



 1 

 

 

2.        SEVERABILITY.

 

If any provision or portion of this Agreement shall be determined to be invalid
or unenforceable for any reason, in whole or in part, the remaining provisions
of this Agreement shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law.

 

3.        GOVERNING LAW/JURISDICTION.

 

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the Commonwealth of Massachusetts without reference to
principles of conflict of laws.

 

4.        COUNTERPARTS.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original as against any party whose signature appears
thereon, and all of which together shall constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

 

5.        SECTION 409A COMPLIANCE.

 

It is the intention of the Company and the Executive that this Agreement and the
payments provided for herein meet the requirements of Section 409A of the Code,
to the extent applicable to this Agreement and such payments. The Company and
the Executive agree to cooperate in good faith in preparing and executing, at
such time as sufficient guidance is available under Section 409A and from time
to time thereafter, such amendments to this Agreement, if any, as the Executive
may reasonably request solely for the purpose of assuring that this Agreement
and the payments provided hereunder meet the requirements of Section 409A.
Nothing in this Agreement shall require the Company to increase the Executive’s
compensation or make the Executive whole for any requested changes.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 



  Precision Optics Corporation, Inc.       /s/ Peter
Woodward                                Peter Woodward   Chairman of the Board
of Directors           Executive       /s/ Joseph N.
Forkey                              Joseph N. Forkey    

 

 

 



 2 

 

 